           Case 2:20-cv-00771-BJR Document 51 Filed 01/22/21 Page 1 of 2




1                                                      HONORABLE BARBARA J. ROTHSTEIN

2

3

4

5                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF WASHINGTON
6                                        AT SEATTLE

7    SONIA JOSEPH, individually and as
     Special Administrator of the ESTATE OF              NO. 2:20-cv-00771-BJR
8    GIOVONN JOSEPH-McDADE, and
     GIOVANNI McDADE, individually,
9                                                        ORDER DISMISSING PLAINTIFF
                                    Plaintiffs,          GIOVANNI MCDADE,
10                                                       INDIVIDUALLY, & DEFENDANTS
            v.                                           JOHN DOES 1 - 10
11
     CITY OF KENT, a Washington
12   municipality; CITY OF KENT POLICE
     DEPARTMENT; WILLIAM DAVIS;
13   MATTHEW RAUSCH; and
     JOHN DOES 1-10,
14
                                    Defendants.
15

16                    ORDER OF STIPULATED VOLUNTARY DISMISSAL

17        THIS MATTER having come before the Court by way of Fed. R. Civ. P.

18   41(a)(1)(A)(ii) Stipulation to Voluntarily Dismiss Plaintiff Giovanni McDade and

19   Defendants JOHN DOES 1 - 10, and without costs and/or attorney fees as to any party, and

20   the Court being fully advised, and therefore it is hereby:

21        ORDERED that all claims brought by Plaintiff, Giovanni McDade, individually,

22   against all Defendants are dismissed WITHOUT prejudice and without costs or attorney fees

23   to any party, and reserving the rights of Plaintiff Sonia Joseph, individually and Special

24   Administrator of the Estate of Giovonn Joseph-McDade, against all other parties. It is further

25

26
           Case 2:20-cv-00771-BJR Document 51 Filed 01/22/21 Page 2 of 2




1          ORDERED that all claims brought against Defendants John Does No. 1 – 10 are

2    dismissed WITHOUT prejudice and without costs or attorney fees to any party, and reserving

3    the remaining Plaintiff’s rights against all other parties.

4            DATED this 22nd day of January, 2021.

5

6
                                                             A
                                                             Barbara Jacobs Rothstein
7                                                            U.S. District Court Judge

8
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
